Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 1 of 27 Page ID #:2612



   ZIMMERMAN REED LLP
 1 Caleb Marker (SBN 269721)
    E-mail: caleb.marker@zimmreed.com
 2 2381 Rosecrans Ave., Suite 328
   Manhattan Beach, CA 90245
 3 Tel (877) 500-8780; Fax (877) 500-8781
 4 ZIMMERMAN REED LLP
   Brian C. Gudmundson (pro hac vice)
 5 E-mail: brian.gudmundson@zimmreed.com
   Michael J. Laird (pro hac vice)
 6 E-mail: michael.laird@zimmreed.com
   Rachel K. Tack (pro hac vice pending)
 7 E-mail: rachel.tack@zimmreed.com
   80 S 8th Street, Suite 1100
 8 Minneapolis, MN 55402
   Tel (612) 341-0400; Fax (612) 341-0844
 9
10 Attorneys for Plaintiffs
11 Additional Counsel on Signature Page
12                        UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
     KELLI EWEN, Individually, and as           CASE NO.: 2:19-CV-03656 SB-GJS
14
     Personal Representative of the Estate of
15   TODD EWEN, Deceased,                       Assigned to the Hon. Stanley Blumenfeld,
                                                Jr.
16                            Plaintiff,
                        v.           PLAINTIFF’S MEMORANDUM AND
17
                                     POINTS OF AUTHORITY IN
18   NATIONAL HOCKEY LEAGUE, NHL OPPOSITION TO DEFENDANTS’
     ENTERPRISES, LP., and NATIONAL  MOTION FOR LEAVE TO PERMIT
19
     HOCKEY LEAGUE BOARD OF          JUDGE STANDISH TO RESOLVE
20   GOVERNORS (COLLECTIVELY,        ONGOING DISCOVERY DISPUTE
     “NHL”),
21                                   Date of Hearing: February 12, 2021
22                        Defendants 7LPHRI+HDULQJDP
                                     Courtroom:       6C
23
24
                               REDACTED PUBLIC VERSION
25
26
27
28

                         PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 2 of 27 Page ID #:2613




 1                                                TABLE OF CONTENTS

 2 I.       INTRODUCTION ................................................................................................ 1
 3
     II.    BACKGROUND .................................................................................................. 2
 4
 5          A.          Brief Factual Background .......................................................................... 2

 6          B.          Procedural Background .............................................................................. 3
 7
     III.   ARGUMENT........................................................................................................ 5
 8
 9          A.          The NHL failed to demonstrate ‘good cause’ to amend the
                        scheduling order ......................................................................................... 6
10
11                 i.            The NHL was not diligent in Obtaining Discovery Within
                                 the Guidelines Set by the Court ....................................................... 6
12
13                               1.       Plaintiff has consistently stated no texts between her and
                                          Todd exist from September 19, 2015 .................................... 7
14
15                               2.       The NHL failed to identify new and pertinent information
                                          learned after the discovery cutoff ........................................ 10
16
17                                        a.           The Declaration of Christopher Racich does not
                                                       support a court order requiring Plaintiff to produce
18                                                     her cell phone ............................................................ 10
19
                                          b.           Plaintiff’s Response to the NHL’s Third Set of RFPs
20                                                     was timely and the result of newly proposed search
21                                                     terms .......................................................................... 12
22                                        c.           The texts between Kelli Ewen and Steve Lowe
23                                                     were produced as over-compliance with Rule 26 .... 13
24                                        d.           The testimony Kelli Ewen provided at her
25                                                     deposition does not support reopening discovery ..... 14
26                                                i.            The NHL mischaracterized Ms. Ewen’s
27                                                              deposition testimony....................................... .14
28
                                                        i
                                      PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 3 of 27 Page ID #:2614




 1                                        ii.          The NHL unnecessarily postponed Ms.
                                                       Ewen’s deposition ......................................... ..15
 2
 3             ii.        The NHL failed to identify any unforeseeable events in support
                          of reopening discovery ................................................................... 16
 4
 5            iii.        Extending Discovery will not result in relevant or admissible
                          evidence and the NHL will not be prejudiced by the Court’s
 6                        Denial of this Motion ..................................................................... 17
 7
              iv.         Plaintiff will be prejudiced if the NHL’s Motion is
 8                        granted............................................................................................ 18
 9
               v.         Trial is imminent and Plaintiff Opposes the NHL’s
10                        Motion ............................................................................................ 19
11
              vi.         Granting the Motion will not promote judicial
12                        efficiency........................................................................................ 20
13
         B.      The NHL failed to demonstrate excusable neglect .................................. 21
14
15       C.      The NHL failed to comply with this Court’s Standing Civil Order ........ 22

16 IV.   CONCLUSION .................................................................................................. 22
17
18
19
20
21
22
23
24
25
26
27
28
                                               ii
                              PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 4 of 27 Page ID #:2615



                                               TABLE OF AUTHORITIES
 1
                                                                                                                            Page(s)
 2 Henson v. Turn, Inc.,
   2018 WL 5281629 (N.D. Cal Oct. 22, 2018) ..................................................... 16, 18, 19
 3
   In re Outlaw Labs, LP Litigation,
 4   2020 WL 2111920 ....................................................................................................... 21
 5 Johnson v. Mammoth Recreations, Inc.,
     975 F.2d 609 ........................................................................................................ 6, 7, 15
 6
   Lyon v. U.S. Immigr. & Customs,
 7   Enf’t, 308 F.R.D. 203 (N.D. Cal. 2015) ........................................................................ 6
 8 Morris v. Sutton,
    2019 WL 2994291 (E.D. Cal. July 9, 2012) ............................................................... 19
 9
   Pomona v. SQM N. Am. Corp.,
10  866 F.3d 1060 (9th Cir. 2017) ....................................................................................... 6
11 Ramirez v. Zimmerman,
     2019 WL 2106594 (S.D. Cal. May 14, 2019) ............................................................. 20
12
   Riley v. Ca.,
13   134 S. Ct. 2473 (2014) .......................................................................................... 16, 17
14 Sheridan v. Reinke,
     611 Fed.Appx. 381 (9th Cir. 2015) ....................................................................... 15, 17
15
   United States for use & benefit of Chen v. K.O.O. Constr., Inc.,
16   445 F. Supp. 3d 1055 (S.D. Cal. 2020) ..................................................................... 5, 6
17 Rules
18 Fed. R. Civ. P. 6(b) ................................................................................................... 21, 22
19 Fed. R. Civ. P. 16 .............................................................................................................. 6
20 Fed. R. Civ. P. 26 .................................................................................................. 2, 13, 20
21 Fed. R. Civ. P. 26(b)(2)(C) ............................................................................................. 20
22 Fed. R. Civ. P. 26(e) ......................................................................................................... 5
23 Fed. R. Civ. P. 26(e)(2) ............................................................................................... 5, 12
24 Fed. R. Civ. P. 16(b)(4)..................................................................................................... 6
25
26
27
28
                                                      iii
                                     PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 5 of 27 Page ID #:2616




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.     INTRODUCTION
 3        Plaintiff Kelli Ewen, individually and on behalf of the Estate of Todd Ewen
 4 (“Plaintiff”) submits this Memorandum in Opposition to Defendants the National Hockey
 5 League, NHL Enterprises, LP, and the National Hockey League Board of Governors
 6 (collectively, “Defendants” or the “NHL”) Motion for Leave to Permit Judge Standish to
 7 Resolve the Ongoing Discovery Dispute (“Motion”). (ECF No. 129).
 8        The initial scheduling order in the matter contemplated six months of discovery.
 9 (ECF No. 39). It has now lasted 17 months. Plaintiff and her counsel have spent hundreds
10 of hours and tens of thousands of dollars complying, over-complying, and satisfying
11 every conceivable standard of discovery. Unsatisfied, the NHL wishes to continue its
12 onslaught well after discovery has closed, seeking information that has been proven over
13 and over again to not exist. Namely, supposed texts that were sent between Plaintiff and
14 her late husband Todd Ewen on the day of his death. These texts were proven to not exist
15 through two forensic examinations of Mr. Ewen’s phone (one each by both Plaintiff’s
16 and Defendant’s expert) and full forensic examinations of both of Plaintiff’s phones.
17 Plaintiff herself fully testified that her communications with her husband that day could
18 have been by text or by phone, and in fact the forensic record shows calls from Mrs. Ewen
19 to her husband that day in the form of voicemails she left him. More importantly, Plaintiff
20 testified to the content of those communications in sworn testimony. There is nothing
21 here to compel and the NHL’s abuse must end.
22        The NHL’s Motion mischaracterizes the facts to justify its requests for relief,
23 including that the Court: (1) reopen factual discovery after the cut-off date; (2) extend
24 their opportunity to bring a motion to compel after discovery has closed; and (3) amend
25 the scheduling order for the fifth time. Neither the facts nor the procedural process of
26 this case warrants the late, overly broad, and inappropriate request the NHL now makes.
27        The NHL seeks unrestricted access to Plaintiff’s cell phone to perform a forensic
28 analysis. This new request, made after discovery closed, seeks information beyond the
                                            1
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 6 of 27 Page ID #:2617




 1 scope of Rule 26 of the Fed. R. of Civ. Pro. and undermines the discovery process, by
 2 which the NHL is required to adequately and specifically request information through
 3 narrowly tailored requests for production. (See Declaration of Brian C. Gudmundson
 4 “Gudmundson Decl.” at ¶1, Ex. 1).
 5        Factual discovery concluded on December 15, 2020 and the NHL must
 6 demonstrate both good cause and excusable neglect to prevail on its Motion. The NHL
 7 can show neither because any failure to obtain allegedly relevant evidence, to the extent
 8 it exists, is the NHL’s own fault. With diligence and the pursuit of discovery, the NHL
 9 could have raised the issues present within its motion before the discovery deadline.
10 Instead, it chose to wait to pursue certain discovery it claims is relevant until after the
11 discovery deadline and delayed Plaintiff’s deposition until the day before the close of
12 factual discovery. Excusing the NHL from its neglectful discovery practice is
13 unwarranted and, as such, the NHL’s Motion should be denied.
14        In addition to being untimely, the NHL’s requests are unlikely to result in relevant
15 and admissible evidence because the text messages the NHL seeks do not exist and may
16 have never existed.
17
18                                                     (See Declaration of John Bair “Bair
19 Declaration” ¶ 13(a)). Plaintiff has, at all times, gone above and beyond her discovery
20 obligations at every turn, including producing every text extracted from Mr. Ewen’s
21 phone regardless of relevance.
22        The NHL’s Motion is a fishing expedition bordering on harassment and the Court
23 should deny the Motion.
24 II.    BACKGROUND
25        A.     Brief Factual Background
26        Plaintiff has brought claims against the NHL on behalf of Todd Ewen’s estate and
27 herself, asserting the NHL knew of the hazards inherent in its promotion of fighting and
28 violence in the game of professional hockey and knew that the resultant repeated head
                                            2
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 7 of 27 Page ID #:2618




 1 trauma would cause long term damage, like CTE, to its Enforcers, like Mr. Ewen. To
 2 this day, the NHL denies that repeated head trauma poses any risk of permanent brain
 3 damage.
 4         To maintain the theory that repeated head blows and CTE did not cause Mr.
 5 Ewen’s death, the NHL is pursuing evidence, specifically text messages, from the date of
 6 Mr. Ewen’s suicide. Plaintiff has painstakingly and consistently represented that text
 7 messages between Todd and Kelli Ewen do not exist from the day of his suicide and
 8 Plaintiff has found no evidence that those texts ever existed.
 9        It is well established that a party can only produce discovery to the extent it exists,
10 yet the NHL continues to berate Plaintiff for these messages. Plaintiff, through her
11 forensic expert, Lighthouse Global Technologies (“Lighthouse”) has conducted thorough
12 searches on both Mr. and Ms. Ewen’s cell phones and failed to find a single text message
13 between the two on the day of Mr. Ewen’s suicide.
14        B.     Procedural Background
15        The Motion before the Court is procedural in nature. The NHL has asked the Court
16 to reopen discovery to permit Judge Standish to hear discovery disputes between the
17 parties, thereby reopening discovery and potentially impacting other deadlines within the
18 Court’s Scheduling Order. In an effort to downplay the fact that the NHL’s Motion is
19 late and lacks good cause, it classified the motion as one to resolve an “ongoing” dispute
20 raised before the end of discovery. (ECF No. 129). This is a mischaracterization.
21        The NHL requested Ms. Ewen’s phone, and all data therein, on December 18,
22 2020, three days after discovery ended.1 The previous dispute, which is fully resolved,
23 concerned texts and information on Todd’s phone, not Kelli’s. (See Gudmundson Decl.
24 at ¶1, Ex. 1). As such, this is a new dispute that would require, should the court decide
25
26
     1
27   The NHL’s Motion points to a letter from August 2020, in which the NHL referenced
   a forensic analysis of Plaintiff’s phone, however, the issue was never followed-up on by
28 the NHL and this was not part of the NHL’s motion to compel.
                                            3
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 8 of 27 Page ID #:2619




 1 to entertain the arguments, additional briefing and argument unrelated to the prior,
 2 resolved dispute.
 3        The Court entered the first scheduling order in this case on August 12, 2019, which
 4 set the discovery cutoff for February 10, 2020. Since that scheduling order, the discovery
 5 cutoff has been extended four additional times. The most recent extension occurred on
 6 October 12, 2020, moving the discovery cutoff to December 15, 2020.
 7        On November 6, 2020, approximately 30 days before the close of discovery, the
 8 NHL proposed entirely new ESI search terms and served a third set of requests for
 9 production of documents. The parties originally negotiated search terms pursuant to the
10 agreed upon ESI protocol in December 2019, approximately one year earlier. The
11 process of agreeing to search terms required substantial back and forth between the
12 parties, spanning over several weeks. To that end, proposing search terms that late in
13 discovery was unprecedented in this case and unnecessarily burdened Plaintiff who had
14 to cram a search process that ordinarily takes several weeks, into less than a month.
15        Additionally, the NHL initially noticed the Deposition of Kelli Ewen, in July 2020
16 and well prior to the existing discovery deadline at that time. The NHL recognized and
17 acknowledged that deposing Ms. Ewen was going to be necessary in this case. However,
18 the NHL unilaterally postponed her deposition until December 14, 2020, one day before
19 the close of factual discovery.2
20         Generally, the issues presented in this Motion stem from the NHL loading the
21 majority of its discovery into the last month of the discovery period. Shifting blame, the
22 NHL’s Motion states it had to reschedule Plaintiff’s deposition because of “eleventh-hour
23 revelations and contradictions.” (ECF No. 129, pg. 3). However, those supposedly
24 “eleventh hour revelations” came from a timely December 7, 2020 document production
25 that responded to requests for documents the NHL served in November. Further, those
26
27  Other relevant dates, as they relate to the NHL’s Motion to reopen discovery, are
     2


   attached to the Gudmundson Decl. pursuant to the Standing Order for Civil Cases
28 Assigned to Judge Stanley Blumenfeld, Jr. (See Gudmundson Decl. ¶ 2, Ex. 2).
                                           4
                         PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 9 of 27 Page ID #:2620




 1 late requests sought the application additional ESI search terms the parties never agreed
 2 upon. (See Gudmundson Decl. ¶ 3, Ex. 3). Plaintiff had substantial grounds to oppose
 3 this discovery but did not in an effort to over comply and cooperate with discovery.
 4        The NHL’s assertion of any error or misstep by Plaintiff in any prior production is
 5 belied by Plaintiff’s overcompliance and rectification of any such error before the close
 6 of discovery. Rule 26(e) requires a party to supplement or correct discovery if it learns
 7 that some material respect to the disclosure or response is incomplete or incorrect, or if
 8 the additional or corrective information has not otherwise been made known to the other
 9 parties during the discovery process. Fed. R. Civ. P. 26(e)(2). Plaintiff has complied
10 with her supplementation and correcting requirements and all of this was completed well
11 in advance of the discovery cut-off. Thus, the NHL’s attempt to blame Plaintiff for the
12 delay pursuing certain discovery and completing Ms. Ewen’s deposition is unavailing.
13        The NHL has been provided all the discovery to which it is entitled. Plaintiff has
14 produced thousands of responsive documents, including (1) every message between
15 Plaintiff and Todd Ewen, (2) every message on Todd Ewen’s phone, and (3) Mr. Ewen’s
16 iPhone in its entirety for the NHL to perform a forensic analysis. The fact that those
17 sources did not reveal texts that the NHL hopes, but does not know, exist now or ever
18 existed does not entitle the NHL to continue its search after the discovery deadline.
19 Prolonging the NHL’s fishing expedition well beyond the discovery deadline will serve
20 only to delay.
21 III.   ARGUMENT
22        “The district court has wide discretion in controlling discovery.” United States for
23 use & benefit of Chen v. K.O.O. Constr., Inc., 445 F. Supp. 3d 1055, 1056 (S.D. Cal.
24 2020). In employing the Federal Rules of Civil Procedure, courts and parties are required
25 “to secure the just, speedy, and inexpensive determination of every action and
26 proceeding.” Id.
27        The Court should deny the NHL’s Motion for three reasons: (i) there is not “good
28 cause”; (ii) the NHL has failed to demonstrate excusable neglect; and (iii) what the NHL
                                           5
                         PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 10 of 27 Page ID #:2621




 1 seeks does not exist. Additionally, the Court should consider the NHL’s non-compliance
 2 with the Standing Civil Order and deny this Motion outright.
 3         A.    The NHL failed to demonstrate ‘good cause’ to amend the scheduling
 4               order.
 5         Pursuant to Federal Rule 16(b)(4) of the Fed. R. of Civ. Pro. a scheduling order
 6 may only be modified for good cause and with the judge’s consent. Chen, 445 F. Supp.
 7 3d at 1056. The NHL’s Motion does not demonstrate good cause and should be denied.
 8 When deciding whether there is good cause to amend a scheduling order, or in this case
 9 reopen discovery, courts weigh the following factors: (1) whether the moving party was
10 diligent in obtaining discovery within the guidelines established by the court; (2) the
11 foreseeability of the need for additional discovery in light of the time allowed for
12 discovery by the court; (3) the likelihood that the discovery will lead to relevant evidence;
13 (4) whether the non-moving party would be prejudiced (5) whether the request is
14 opposed; and (6) whether trial is imminent. See Pomona v. SQM N. Am. Corp., 866 F.3d
15 1060, 1066 (9th Cir. 2017). “Courts also consider whether allowing leave would align
16 with the goal of Rule 15(d), which is to promote judicial efficiency. Lyon v. U.S. Immigr.
17 & Customs Enf’t, 308 F.R.D. 203, 214 (N.D. Cal. 2015).
18         Here, these factors weigh against the NHL’s Motion and the Court should hold that
19 further discovery, even in a limited capacity, is unnecessary and unwarranted.
20               i.     The NHL was not Diligent in Obtaining Discovery within the
21                      Deadlines Set by the Court.
22         To show good cause, the NHL must provide specific, detailed, and non-conclusory
23 reasons for granting the extension, including a showing of diligence in pursuing the
24 litigation. (ECF No. 106). The NHL must also show that even with due diligence it could
25 not have reasonably met the schedule deadlines. Fed. R. Civ. P. 16 advisory committee
26 notes (1983 amendment).
27         Carelessness, or in this case unreasonable delay, is not compatible with a finding
28 of diligence and offers no reason to reopen discovery. Johnson v. Mammoth Recreations,
                                            6
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 11 of 27 Page ID #:2622




 1 Inc., 975 F.2d 604, 609 (9th Cir. 1992). If the party was not diligent, the inquiry should
 2 end, and the request should be denied. Id.
 3        The NHL has failed to satisfy this demanding standard. Generally, the NHL’s
 4 Motion alludes to “repeated contradictions as to the existence of relevant texts” and “new
 5 and pertinent information learned just before the close of discovery” to support its cause.
 6 (ECF No. 106). However, the NHL fails to detail any actual contradictions and to identify
 7 information it supposedly learned right before the close of discovery that would justify
 8 its request. Additionally, the NHL’s Motion fails to identify reasonable efforts taken to
 9 surmount any discovery issues prior to the deadline’s expiration.
10                     1.      Plaintiff has consistently stated no texts between her and
11                             Todd exist from September 19, 2015.
12        Plaintiff has not made contradictory statements to the NHL regarding text
13 messages between her and Todd Ewen on the date of Mr. Ewen’s suicide. Rather,
14 Plaintiff has consistently stated that no texts between her and Todd exist from the day of
15 his death.
16        Plaintiff had both Todd Ewen and Kelli Ewen’s cell phones forensically examined,
17 including but not limited to targeted searches for September 19, 2015. Plaintiff’s forensic
18 expert’s findings support Plaintiff’s assertion that texts between Todd and Kelli do not
19 exist on the day of his death.
20        Much of the evidence the NHL cites to supports that consistency. For instance, the
21 NHL points to (1) a June 2020 letter from Plaintiff in which Plaintiff states that “no
22 messages between Kelli and Todd were located on either phone on the date of Todd’s
23 death.” (ECF No. 129)3; (2) Plaintiff’s responses to Defendants’ First Set of Requests for
24 Production of Documents, to which Plaintiff asserted that she produced responsive
25   3
    The NHL also references a letter from Plaintiff’s counsel, dated March 27, 2020, in
26 which Plaintiff represented that she had “produced all responsive documents, text
27 messages or otherwise” (ECF No. 129, Menitove Decl., Ex. 10, at 1). Again, this is
   consistent with the fact that texts between Kelli and Todd Ewen from September 19, 2015
28 do not exist, and thus, could not have been produced.
                                              7
                            PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 12 of 27 Page ID #:2623




 1 documents, including text messages; and (3) Plaintiff’s deposition testimony, in which
 2 Kelli acknowledged it was possible her and Todd had argued over text, but she could not
 3 recall whether the conversation occurred via text, phone call or in person.           (See
 4 Gudmundson Decl. ¶ 6, Ex. 6).
 5        Regarding Plaintiff’s response to Defendants’ First Set of Requests for Production
 6 of Documents, Plaintiff objected to these requests, particularly to the extent any requests
 7 related to Kelli Ewen individually and withheld texts on that basis. (See ECF No. 129,
 8 Menitove Decl. ¶ 9, Ex. 9)4. Despite several meet and confers, during which Plaintiff
 9 stood on this objection, the NHL never moved to compel.
10        Instead, the NHL served a Second Set of Requests for Production on July 16, 2020,
11 approximately 11 months after serving the first set. Plaintiff’s response to this set of
12 requests included the production of thousands of text messages.
13        Several months later, the NHL filed a motion to compel requesting production of
14 Todd Ewen’s cell phone to its own forensic examiner, asserting Plaintiff “continued to
15 deny the existence of any text messages between Plaintiff and Todd Ewen on the day of
16 his suicide.” (ECF. No. 108)5.        This is, again, consistent with Plaintiff’s position
17 regarding text messages from the day of Mr. Ewen’s suicide.
18         During the December 2, 2020 hearing on the NHL’s motion to compel, Plaintiff
19 again maintained that text messages between Kelli and Todd Ewen from the day of Mr.
20 Ewen’s suicide do not exist. (See Gudmundson Decl., ¶ 8, Ex. 9 at 20:21) (“They don’t
21 exist.”). But, in an overabundance of caution and in recognition that the discovery
22 deadline was approaching, Judge Standish granted the NHL’s expert access to Mr.
23 Ewen’s phone for a forensic examination (“Vestigant Extraction”). (Id. at 22:24-5; 23:24
24 (“We are where we are and we are less than two weeks from that discovery cutoff.”)
25 Judge Standish articulated that the NHL’s expert should have the opportunity to compare
26
     4
27  Plaintiff did not withhold texts between Kelli and Todd Ewen on any basis.
     5
    The NHL’s Motion to Compel did not include a demand for Plaintiff’s phone. (See
28 ECF. No. 108).
                                           8
                         PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 13 of 27 Page ID #:2624




 1 messages that Plaintiff produced to messages existing on the phone. (Id. at 5:3-15:26:13-
 2 14 (“do a comparison of what your forensic guys found just to see if something has been
 3 destroyed off the phone or left out;” “[w]hat they want doesn’t exist and there’s nothing
 4 they can do about it. They can’t create evidence that isn’t there.”) To aid in this
 5 comparison, Plaintiff produced an excel spreadsheet, which included every text extracted
 6 from Mr. Ewen’s phone and the phone itself to the NHL’s expert.
 7        Not surprisingly, in its own examination, the NHL’s expert did not find any text
 8 messages between Kelli and Todd Ewen from September 19, 2015 and further failed to
 9 identify any messages Plaintiff should have produced and did not. Yet again, consistent
10 with Plaintiff’s position throughout this litigation and also, a complete resolution of any
11 concerns raised within the NHL’s Motion to Compel, which Plaintiff maintained all along
12 were meritless.
13        The NHL also directs the Court to Plaintiff’s deposition testimony and asserts that
14 Plaintiff changed her position during her deposition regarding texts between her and Todd
15 on the day of Todd’s death. (See ECF. No. 129). That view grossly mispresents Kelli’s
16 testimony. While Kelli acknowledged it was possible her and Todd had argued over text,
17 she could not recall whether the conversation occurred via text, phone call or in person.
18 (See Gudmundson Decl. ¶ 6, Ex. 6). At no point did she confirm the existence of any
19 texts between them, but only speculated that, although she could not recall texting, it was
20 possible they had texted. (See Id.)
21        In conjunction with claiming Plaintiff has made contradictory statements related
22 to the existence of texts on September 19, 2015, the NHL also contends, without support,
23 that Plaintiff made contradictory statements regarding her deletion of text messages prior
24 to litigation commencing. (ECF No. 129). Plaintiff has maintained throughout this
25 litigation that she periodically deleted text messages from her phone. (See Gudmundson
26 Decl. ¶ 6, Ex. 6). Plaintiff confirmed this again during her deposition. (Id.) There is
27 nothing contradictory about these representations.
28
                                            9
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 14 of 27 Page ID #:2625




 1        In short, Plaintiff has maintained a consistent position regarding texts from
 2 September 19, 2015. If they ever existed, they do not exist anymore and two forensic
 3 examinations of Todd Ewen’s phone by both Plaintiff’s and Defendant’s experts have
 4 confirmed this.6 Without a showing of contradiction, the NHL has failed to demonstrate
 5 its own diligence and there is no cause to reopen discovery and further delay this case.
 6                     2.      The NHL failed to identify new and pertinent information
 7                             learned after the discovery cutoff.
 8        The NHL has failed to identify new and pertinent information it claims to have
 9 learned just before the close of discovery. (ECF No. 129). Instead, the NHL points to:
10 (1) statements within the Declaration of its own expert Christopher Racich (“Racich
11 Declaration”), which include inaccuracies and unsupported conclusions (See generally
12 Bair Decl.); (2) Plaintiff’s Responses to the NHL’s Third Set of Requests for Documents,
13 which the NHL served on November 6, 2020 (five weeks before the close of discovery)
14 and to which Plaintiff timely responded on December 7, 2020; (3) Plaintiff’s production
15 of a chat between Counselor Steve Lowe and Kelli Ewen after Todd Ewen’s death; and
16 (4) Plaintiff’s testimony at her deposition on December 14, 2020. All of this information
17 was available to the NHL prior to the end of discovery.
18                             a.    The Declaration of Christopher Racich does not support
19                                   a court order requiring Plaintiff to produce her cell phone
20                                   for a second examination by the NHL
21        The Racich Declaration provides a limited view of one log of data within Mr.
22 Ewen’s iPhone.
23
24
25                                                          As a practical matter, the absence
26 of this evidence resolves the majority of the issues presented within the NHL’s Motion.
27
     6
    As discussed further below, Kelli Ewen’s depo in fully consistent with her testimony
28 about whether texts exist on the day Todd died. (See Gudmundson Decl. ¶ 6, Ex. 6).
                                             10
                            PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 15 of 27 Page ID #:2626




 1
 2
 3         For example,
 4
 5
 6
 7
 8
 9
10       In the instant case, this means that data in the iPhoneRecentslog is unreliable as it
11 relates to the conclusions within Mr. Racich’s declaration and more importantly should
12 not be utilized as an accurate and complete picture of phone activity for September 19,
13 2015.
14         Additionally, Racich notes
15                                                           (ECF No. 129).
16
17
18
19
20
21
22
23         Regardless, however, of the potential alteration of data, Plaintiff provided the
24 Cellebrite Report, containing every message extracted from Mr. Ewen’s phone to the
25 NHL.
26
27
28          Therefore, the NHL has access to the same number of Chats, SMS and MMS
                                           11
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 16 of 27 Page ID #:2627




 1 messages as Plaintiff and has had this access since before the close of discovery.
 2 Plaintiff’s production of the Cellebrite Report to the NHL, absent any court order
 3 requiring this production, allowed the NHL to conduct a comparison of Plaintiff’s
 4 previous productions of messages and the totality of messages available on the phone.
 5 This resolved any and all alleged issues raised in the NHL’s previous motion to compel,
 6 and it is worth noting that the NHL has failed to point to any messages it claims Plaintiff
 7 should have produced but did not. Despite the claims in this Motion, Plaintiff has
 8 produced more texts messages to the NHL than required by both Rule 26 and this Court.
 9        In sum,
10
11
12
13                            b.     Plaintiff’s Response to the NHL’s Third Set of RFPs was
14                                   Timely and the Result of New Proposed Search Terms.
15        Plaintiff’s document production on December 7, 2020 was a timely response to
16 document requests served upon her on November 6, 2020. Generally, throughout this
17 litigation, the parties have participated in a rolling document production and Plaintiff has
18 complied with her duties pursuant to Fed. R. Civ. P. 26(e)(2).
19        The NHL’s Motion does not identify additional and specific items, excluding texts
20 from the day of Mr. Ewen’s suicide, that Plaintiff has allegedly withheld in that
21 production even though the NHL could have so identified based on their expert’s
22 evaluation of Todd Ewen’s phone. This is because any documents responsive to the
23 NHL’s requests have been produced, including documents related to new, and non-
24 negotiated search terms provided by the NHL with barely a month left in discovery. (See
25 Gudmundson Decl. at ¶3-5, Ex. 3-5).
26        Now, more than a month after the close of discovery, the NHL continues to seek
27 additional documents, all of which, Plaintiff has maintained throughout this litigation, do
28
                                           12
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 17 of 27 Page ID #:2628




 1 not exist. The Court must deny this request and move this case beyond the discovery
 2 period, which has continued for nearly a year and a half.
 3                            c.     The texts between Kelli Ewen and Steve Lowe were
 4                                   produced as over-compliance with Rule 26
 5        The NHL claims that the chat between Steve Lowe and Kelli Ewen (the “Chat”) is
 6 responsive to Requests 9 and 37 of the NHL’s August 2019 Requests as well as Request
 7 Nos. 1, 2, and 4 of the July 16 Requests and should have been produced earlier in
 8 litigation. (ECF No. 129).
 9        The NHL also attempts to claim that Plaintiff’s later decision to produce additional
10 texts from Todd’s and Kelli’s phones (because Plaintiff believed, incorrectly, as it turned
11 out, that the production would put this issue to bed) is somehow evidence of Plaintiff’s
12 intent to withhold relevant texts. That is not the case.
13        The Chat is nonresponsive and privileged, and Plaintiff objected to the NHL’s
14 requests on those bases. Todd had already passed away when the messages were sent –
15 they were not related to marriage counseling. Texts between Kelli Ewen and her
16 counselor, a medical professional, after Mr. Ewen’s death, are documents related to Kelli
17 Ewen and her individual grief. Notwithstanding the nature of the Chat, the document hit
18 on a search term from the parties’ ESI protocol and Plaintiff produced the Chat.
19        Plaintiff’s production of those texts demonstrates her overcompliance with Rule
20 26 and exhaustive responsiveness to the NHL’s requests.
21        Similarly, Plaintiff objected to the production of documents pertaining to Kelli
22 Ewen individually, which the NHL knew as of October 2019. (See Gudmundson Decl. ¶
23 6, Ex. 7). At that time, the NHL agreed to this limitation. Instead of timely raising this
24 issue with the Court through a motion to compel production related solely to Kelli Ewen,
25 the NHL filed this Motion, several weeks after discovery closed in an attempt to
26 retroactively dispute Plaintiff’s objections to its first set of requests for documents and
27 apparently revoke its agreement that those documents were appropriately withheld (Id.).
28
                                           13
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 18 of 27 Page ID #:2629




 1        Plaintiff’s overcompliance with discovery certainly does not establish that Plaintiff
 2 wrongly withholding texts and should not be a basis for the Court to order more discovery
 3 and delay the case further. The Court should deny the Motion.
 4                            d.    The testimony Kelli Ewen provided at her deposition
 5                                  does not support reopening discovery
 6     The Motion wrongfully claims the content of Ms. Ewen’s deposition testimony was
 7 “new and pertinent” and therefore entitles it to reopen discovery and forensically examine
 8 Ms. Ewen’s cell phone. It does not and Ms. Ewen did not reveal anything in her
 9 deposition that would excuse the NHL’s failure to pursue what it now seeks prior to the
10 discovery deadline.
11                                  i.     The NHL mischaracterized Ms. Ewen’s deposition
12                                         testimony.
13        To demonstrate that it learned new and pertinent information during Ms. Ewen’s
14 deposition, the NHL quotes Ms. Ewen saying that she “possibly” texted with Mr. Ewen
15 on the day of his suicide. (ECF No. 129). More accurately stated, Ms. Ewen does not
16 recall whether the conversation she had with Mr. Ewen on the day of his suicide occurred
17 through text messages. (See Gudmundson Decl. ¶ 5, Ex.6)(Dep. of Kelli Ewen, at 220:
18 11-13 (“I don’t know if it was a text message or if it was a conversation. I don’t
19 remember.”); 220: 16-19 (“I just don’t remember, because I had just talked to him earlier,
20 and I don’t remember if it was a text message or if we had a conversation.”) 221:23-24
21 (“I wish I could tell you. I just don’t remember.”).
22        Plaintiff has maintained throughout this litigation that Ms. Ewen cannot recall the
23 specifics, excluding content, of the conversation she had with Mr. Ewen the day he died.
24 (See ECF No. 129, Menitove Decl. Ex. 11)(Plaintiff’s “recollection is that the argument
25 identified in the police report occurred in person the morning of Todd’s death.”).
26        The idea that Kelli and Todd Ewen “possibly” texted on September 19, 2015 is not
27 new information, and as the NHL highlights, other testimony suggested that texts possible
28 occurred. That “possibility” has not played out. Instead, to determine whether text
                                          14
                         PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 19 of 27 Page ID #:2630




 1 between Todd and Kelli exists, the parties agreed to an ESI protocol and both Todd and
 2 Kelli Ewen’s cell phone were forensically searched for responsive text messages.
 3 Through that process, the parties learned that no text messages between Todd And Kelli
 4 Ewen existed on September 19, 2015.
 5         None of the information in Ms. Ewen’s deposition was new and fails to support
 6 good cause to reopen discovery.
 7                                ii.      The NHL unnecessarily postponed Ms. Ewen’s
 8                                         deposition.
 9        The NHL’s failure to diligently pursue discovery is demonstrated in the record and
10 supports the refusal to reopen discovery. See Sheridan v. Reinke, 611 Fed,Appx.381, 384
11 (9th Cir. 2015). (citing Johnson, 975 at 608-09)(“good cause” inquiry focuses primarily
12 on diligence of requesting party)(citations omitted)).
13        On more than one occasion, the NHL postponed Plaintiff’s deposition and in doing
14 so, broadly asserted that Plaintiff had not produced the documents the NHL needed to
15 depose Ms. Ewen. (ECF No. 129). To move discovery, Plaintiff’s counsel offered to
16 allow the NHL to start Ms. Ewen’s deposition and continue the deposition to another day
17 should the NHL determine it needs more time to inquire about documents produced at a
18 later date. (See Gudmundson Decl. ¶7, Ex. 8). The NHL refused, and instead chose to
19 schedule Ms. Ewen’s deposition for December 14, 2020, one day before discovery
20 closed. (Id.)
21        Of note from Ms. Ewen’s Deposition, the NHL spent the majority of the day
22 questioning her on documents the NHL had in its possession since 2019 and early 2020,
23 including the medical examiner’s report and the “To a new Start” document that was
24 referenced in the NHL’s Second Set of Requests for Production of Documents served in
25 July 2020. (See Gudmundson Decl. ¶ 5). The NHL’s assertion that is lacked the
26 documents necessary to conduct Ms. Ewen’s deposition until December 14, 2020 fails
27 when compared to the documents Ms. Ewen was questioned on during her deposition.
28
                                          15
                         PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 20 of 27 Page ID #:2631




 1 Instead, the NHL could have conducted a similar deposition in July 2020, when it was
 2 originally noticed.
 3        Diligence would have required the NHL to complete Plaintiff’s deposition well in
 4 advance of the discovery cut-off to allow for additional discovery or the resolution of any
 5 disputes prior to the deadline.
 6               ii.     The NHL failed to identify the occurrence of any unforeseeable
 7                       events in support of reopening discovery
 8        The NHL argued it could not foresee the need for additional discovery regarding
 9 text messages between Plaintiff and Todd Ewen until its forensic expert determined that
10 data had been lost from Mr. Ewen’s phone. (ECF No. 129).
11
12
13
14
15
16
17                                                                                 Therefore,
18 the supposed missing data on Todd’s phone does not support the NHL’s pursuit of Kelli
19 Ewen’s phone.
20
21
22
23        Indeed, Defendants knew well in advance of bringing this motion that Plaintiff
24 would not agree to produce Plaintiffs’ phone, either physical or the extraction because it
25 is highly burdensome, disruptive, and needless invasion of Plaintiff’s privacy. (See
26 Henson v. Turn, Inc., 2018 WL 5281629 at *6 (N.D. Cal Oct. 22, 2018) (citing Riley v.
27 Ca., 134 S. Ct. 2473, 2494-95 (2014) (Holding that “modern cell phones are not just
28 another technological convenience. With all they contain and all they may reveal, they
                                            16
                           PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 21 of 27 Page ID #:2632




 1 hold for many Americans the privacies of life.”)). Also, thorough examination of two of
 2 Plaintiff’s phones was already completed.
 3         Requesting her phone and all data included on that phone is overly broad and
 4 invasive, not proportional to the needs of this case, and unlikely to result in admissible,
 5 or even responsive, evidence because all responsive texts have been provided.
 6        The NHL was also on notice prior to the close of discovery that it needed to bring
 7 any request for an extension before this Court. (See Gudmundson Decl. Ex. 9 at 25:20-4)
 8 (“I’m not going to order that your vendor produce what they have at this point. And
 9 you’ll probably have to get an extension from Judge Blumenfeld.”) Further, the NHL
10 was also on notice that any request for an extension must be filed before the expiration
11 of the deadline it sought to extend. (See Standing Civil Order; ECF No. 9; ECF No. 22;
12 ECF No. 39).
13        Nothing in the NHL’s Motion demonstrates unforeseeable events.              Rather,
14 Plaintiff’s position and her production have been consistently explained and the data
15 found on Mr. Ewen’s phone supports her position. This factor does not support good
16 cause to reopen discovery.
17               iii.   Extending Discovery Will Not Result in Relevant or Admissible
18                      Evidence and The NHL Will Not be Prejudiced by the Court’s
19                      Denial of this Motion.
20        The burden is on the NHL to justify extending discovery. See Sheridan v. Reinke,
21 611 Fed.Appx. 381, 385 (9th Cir. 2015). The NHL has failed to demonstrate that
22 reopening discovery for this dispute will result in the extraction of additional text
23 messages or provide any information of value.
24
25
26                                                                          Defendants’ own
27 expert found no text messages between Mr. and Mrs. Ewen on that day. Therefore,
28
                                           17
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 22 of 27 Page ID #:2633




 1 extending discovery and allowing the NHL unrestricted access to Plaintiff’s cell phone
 2 is unsupported by the alleged concerns and unlikely to result in relevant evidence.
 3         This factor does not support good cause to reopen discovery.
 4               iv.    Plaintiff will be Prejudiced if the NHL’s Motion is Granted.
 5         Plaintiff will be severely prejudiced by any extension because it would
 6 unjustifiably prolong the discovery period and poses a significant burden on her and her
 7 business.
 8         In the last three months, the NHL has sought non-existent text messages from
 9 Plaintiff through a motion to compel, this motion, and a proposed motion to compel.
10 Through these efforts, the NHL had its own expert examine Mr. Ewen’s phone and
11 subsequently found no evidence that Plaintiff had withheld any responsive messages from
12 Mr. Ewen’s phone. Upset that it did not find the texts it hoped for, the NHL continues to
13 harass Ms. Ewen, now demanding to search her phone, in hopes that those texts exist
14 even though neither Plaintiff nor the NHL have any evidence that they do.
15         With respect to relevance, the NHL’s request to directly inspect Plaintiff’s phone
16 and for complete forensic images of the device threatens to sweep documents and
17 information that are not relevant to the issues in this case, such as Plaintiff’s private text
18 messages, emails, contact lists, and photographs. See Turn, 2018 WL 5281629 at *5.
19         The request is also likely to result in private information for third parties and an
20 inability to work, as Plaintiff relies upon her phone to conduct her real estate business.
21 Any deprivation of her phone must be due to some compelling need, and the NHL has
22 not shown it. Her phone has been thoroughly forensically examined and two full forensic
23 examinations of Todd Ewen’s phone have yielded no evidence that the text messages the
24 NHL seeks are there.
25         Additionally, the NHL’s request for Plaintiff’s phone is disproportional to the
26 needs of this case. See Id. (Privacy interests can be considered in evaluating
27 proportionality, particularly in the context of a request to inspect personal devices.) The
28 parties agreed to an ESI protocol for the production of information from Plaintiff and Mr.
                                            18
                           PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 23 of 27 Page ID #:2634




 1 Ewen’s devices. The NHL has issued three sets of requests for production of documents,
 2 along with other discovery requests, and does not dispute that Plaintiff has produced
 3 responsive documents to these requests, including thousands of text messages. Given this,
 4 and in light of the fact that Plaintiff’s contain information not relevant to this case, may
 5 contain privileged information, and implicate significant privacy concerns, the NHL’s
 6 request for Plaintiff’s phone is not relevant or proportional to the needs of this case, is
 7 substantially burdensome, and is an unnecessary attack on Plaintiff’s privacy. See Id.
 8         Furthermore, reopening discovery for this dispute will likely impact expert
 9 discovery and dispositive motion deadlines, further prejudicing plaintiff. “Delaying
10 proceedings can constitute prejudice to the non-moving party.” See Morris v. Sutton,
11 2019 WL 2994291 at *5 (E.D. Cal. July 9, 2012)(“Delaying proceedings can constitute
12 prejudice to the non-moving party.”). The same is true for reopening discovery when it
13 requires additional costs and major alterations in trial tactics and strategy. Id.
14         Here, Plaintiff, who has already spent hundreds of hours of time and tens of
15 thousands of dollars satisfying the NHL’s document requests, including through a highly
16 qualified and well-reputed forensic expert, would be required to have her expert submit
17 additional production and provide a rebuttal report in this matter. These are unnecessary
18 expenses, thereby prejudicing Plaintiff.
19         This factor weighs in favor of denying the NHL’s Motion.
20               v.     Trial is imminent and Plaintiff opposes the NHL’s Motion.
21         While trial is not scheduled until July 19, 2021, it is unreasonable to assume that
22 the NHL’s request for an extension to permit Judge Standish to hear this dispute will not
23 require modification to other deadlines in the scheduling order. Presumably, if the Court
24 grants the NHL’s Motion, the parties will still need to submit this dispute to Judge
25 Standish, which could require a briefing schedule and an oral argument.
26         Should Judge Standish grant the NHL’s proposed motion to compel, there would
27 likely be additional expert discovery and depositions. The expert discovery deadline,
28 currently set for February 26, 2021, would need to be extended. From there, other
                                           19
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 24 of 27 Page ID #:2635




 1 deadlines would likely need to be moved. The NHL has represented this motion as one
 2 without impact to the case’s overall schedule, but much like the rest of the NHL’s Motion,
 3 this is misleading.
 4         Granting this motion, which Plaintiff zealously opposes, has a strong likelihood of
 5 requiring an extension of other deadlines, particularly expert rebuttal reports, expert
 6 discovery and dispositive motions, as those dates are imminent.
 7         This factor weighs in favor of denying the NHL’s Motion.
 8               vi.     Granting the NHL’s Motion will not Promote Judicial Efficiency.
 9         The Court is must limit the frequency or extent of discovery if the party seeking
10 discovery has had ample opportunity to obtain the information by discovery in the action.
11 Fed. R. Civ. P. 26(b)(2)(C). Amendments to Rule 26 emphasize the need to impose
12 “reasonable limits on discovery through increased reliance on the common-sense concept
13 of proportionality. Ramirez v. Zimmerman, 2019 WL 2106594 at * 2 (S.D. Cal. May 14,
14 2019).
15         Here, the Court should find that the NHL had ample opportunity to obtain the
16 information it seeks in its proposed motion to compel. Discovery in this case began in
17 August 2019, approximately. (ECF No. 39). Considering the December 15, 2020
18 discovery cut-off date, the NHL had almost 16 months to complete its discovery. This is
19 more than enough time to complete the necessary discovery, particularly when
20 considering that a large amount of discovery was completed in the multi-district
21 litigation, prior to this case. (ECF No. 33); See Ramirez, 2019 WL 2106594 at *3 (holding
22 that a year of fact discovery constitutes an ample opportunity to obtain information.)
23         “Where a party has had ample time to obtain information, to continue the pursuit
24 of discovery the party generally must demonstrate to the court why the additional
25 discovery is necessary and/or why it was not previously obtainable.” Id. at 3. Here, the
26 NHL has failed to demonstrate the basis for its failure to obtain discovery, to the extent
27 it exists, prior to several weeks after the discovery cut-off.
28         This factor weighs in favor of denying the NHL’s Motion.
                                            20
                           PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 25 of 27 Page ID #:2636




 1        Considering the factors outlined in Pomona, the overwhelming conclusion is that
 2 the NHL has failed to demonstrate good cause to reopen discovery. Without good cause,
 3 the Court should be compelled to deny the NHL’s Motion.
 4        B.     The NHL Failed to Demonstrate Excusable Neglect.
 5        When a motion to extend time is made after time has expired, like it is here, “the
 6 court may, for good cause, extend the time … if the party failed to act because of
 7 excusable neglect. See Fed. R. Civ. P. 6(b).
 8        In addition to failing to establish the Pomana factors, the NHL has not shown its
 9 failure to obtain the information it now seeks during the discovery period constitutes
10 excusable neglect. The determination of excusable neglect considers (1) the danger of
11 prejudice; (2) the length of the delay and its potential impact on judicial proceedings; (3)
12 the reasons for the delay which includes whether it was within the reasonable control of
13 the party seeking to show excusable neglect; and (4) whether the party acted in good
14 faith. In re Outlaw Labs, LP Litigation, 2020 WL 2111920 at *2.
15        Prior to this motion, the cut-off for fact discovery was extended five times and
16 discovery finally closed on December 15, 2020. The NHL filed this motion to reopen
17 factual discovery on January 6, 2021. Despite both the NHL’s late filing and the
18 requirements of Rule 6(b), the NHL failed to offer any examples of excusable neglect
19 that would support an extension of time to reopen discovery.
20        For Example, the NHL failed to examine the reasons for delaying Kelli Ewen’s
21 deposition until the day before the close of discovery and now, claims that testimony
22 requires additional time to explore. Had the NHL taken Ms. Ewen’s deposition in July,
23 when it was originally noticed, it would have been able to remedy any alleged discovery
24 issues in advance of the discovery deadline. This is especially important when
25 considering Plaintiff offered the NHL the opportunity to continue Ms. Ewen’s deposition
26 if supplemental evidence was produced that the NHL wanted to question her on later.
27 (See Gudmundson Decl. at ¶ 7, Ex. 8). There was no reasonable excuse to delay taking
28
                                           21
                          PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 26 of 27 Page ID #:2637




 1 Ms. Ewen’s deposition, as it was reasonably foreseeable her testimony may elicit follow-
 2 up discovery requests.
 3          Therefore, it was reasonably within the NHL’s control to prevent the need for this
 4 late request for an extension and it cannot show excusable neglect.
 5          C.      The NHL failed to comply with this Court’s Standing Civil Order
 6          In addition to a showing of good cause and compliance with Rule 6(b), the NHL’s
 7 motion is also governed by this Court’s Standing Civil Order “Extensions of Time”
 8 section which grants extensions only when the request is made before the due date and
 9 sets forth the following:
10          (a) The existing and requested (i) due date or hearing date, (ii) the discovery cut-
11               off date, (iii) the last day for hearing motions, (iv) the pretrial conference date,
12               and (v) the trial date (in a two-column table with the existing dates in the first
13               column and the requested date(s) in the second column);
14          (b) a declaration supporting good cause for granting an extension or continuance;
15          (c) a list of prior extensions granted or denied by the Court; and
16          (d) a description of diligence of the party seeking the continuance and any prejudice
17               that may result if the continuance is denied.
18 Standing Order for Civil Cases Assigned to Judge Stanley Blumenfeld, Jr.
19          Defendants’ Motion fails to include the required table and a declaration supporting
20 good cause. (ECF No. 129). Pursuant to the Court’s Standing Order, Defendants’ failure
21 to comply with the “Extensions of Time” provision must result in rejection of the request.
22 Id.
23 IV.      CONCLUSION
24       For these reasons, the Court need not reopen discovery disputes in this matter and
25 should deny the NHL’s Motion in its entirety.
26
27
28
                                              22
                             PLAINTIFF’S MEMORANDUM IN OPPOSITION
Case 2:19-cv-03656-SB-GJS Document 136 Filed 01/22/21 Page 27 of 27 Page ID #:2638




 1                                     ZIMMERMAN REED LLP
 2 Date: January 22, 2021              /s/ Brian C. Gudmundson
 3                                     Brian C. Gudmundson (pro hac vice)
                                       Michael J. Laird (pro hac vice)
 4                                     Rachel K. Tack (pro hac vice pending)
 5                                     80 S 8th Street, Suite 1100
                                       Minneapolis, MN 55402
 6                                     (612) 341-0400 Telephone
 7                                     (612) 341-0844 Facsimile

 8                                     ZIMMERMAN REED LLP
 9                                     Christopher P. Ridout
                                       Caleb Marker
10                                     2381 Rosecrans Avenue, Suite 328
11                                     Manhattan Beach, CA 90245
                                       (877) 500-8780 Telephone
12                                     (877) 500-8781 Facsimile
13
                                       CORBOY & DEMETRIO, P.C.
14                                     William T. Gibbs (pro hac vice)
15                                     33 N. Dearborn, Suite 2100
                                       Chicago, IL 60602
16                                     (312) 346-3191 Telephone
17                                     (312) 346-5562 Facsimile

18                                     O’MARA LAW GROUP
19                                     Mark M. O’Mara (pro hac vice)
                                       221 NE Ivanhoe Blvd., Suite 200
20                                     Orlando, FL 32804
21                                     (407) 898-5151 Telephone
                                       (407) 898-2468 Facsimile
22
23                                     Attorneys for Plaintiffs
24
25
26
27
28
                                         23
                        PLAINTIFF’S MEMORANDUM IN OPPOSITION
